Citation Nr: 1611157	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  99-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, other than depression and anxiety, as secondary to a back disorder, claimed as mental anguish. 

4.  Entitlement to service connection for ischemic heart disease, to include as secondary to an acquired psychiatric disorder and/or back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran & R.D.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1949 to October 1952.  The Veteran also had a subsequent period of service with a reserve component from April 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 1999 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2000 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2000 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ suggested submission of evidence that had not yet been provided.  A review of the record reveals no assertion, by the Veteran that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

In January 2001, the Board found that the Veteran had not submitted new and material evidence regarding his back injury and denied his claim to reopen. 

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By a September 2001 order, the Court vacated the Board's decision and remanded the case to the Board for further action. 

In a June 2003 decision, the Board again found that the Veteran had not submitted new and material evidence pertaining to his back injury and denied his claim to reopen.  The Veteran appealed the Board's June 2003 decision to the Court.  In a May 2006 order, the Court vacated that part of the Board's June 2003 decision that determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back disability and remanded the matter to the Board for readjudication consistent with the order.  

In November 2007, the Board denied reopening the Veteran's claim for entitlement to service connection for a back injury.  The Veteran appealed the November 2007 Board's decision to the Court, and a June 2010 Joint Motion for Remand (JMR) vacated the November 2007 Board decision and remanded it back to the Board for further development.

The Board notes that additional evidence pertaining to the Veteran's back claim was submitted after the last readjudication of the claim in November 2014 and no waiver from the Veteran was received.  However, given the favorable outcome of this decision, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for ischemic heart disease and entitlement to an acquired psychiatric disorder, other than depression and anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1996 Board decision denied the claim of entitlement to service connection for a back disorder.  The Veteran did not file an appeal to that decision and it is final. 
 
2.  Evidence pertaining to the Veteran's back disorder received since the November 1996 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in his favor, the Veteran's back disorder is causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  The Board's November 1996 decision that denied the claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Evidence received since the November 1996 Board decision is new and material, and the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for a back disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the Veteran's appeal for entitlement to service connection for a back disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.






	(CONTINUED ON NEXT PAGE)


II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Back Disorder

The Veteran seeks to reopen his claim for entitlement to service connection for a back disorder.  

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The evidence reflects that a claim for entitlement to service connection for a back disorder was last denied in a November 1996 Board decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

In this instance, among other reasons, the Board's November 1996 decision denied the claim on the basis that there was no evidence that a current back disorder was related to the Veteran's time in service.  The Board finds that new and material evidence would consist of evidence that a current back disorder was due to service.

Evidence received since the November 1996 Board decision consists of numerous records and documents.  Among other things, a private medical opinion, dated March 2003, opines that the Veteran's current back disorder is due to his in-service back injury.  See March 2003 opinion from Dr. B.  The Board must presume the credibility of all new and material evidence.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the Board notes that the June 2010 Court JMR indicated that the March 2003 medical opinion was new and material evidence.  See June 2010 JMR, page 3.

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a back disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened. 

III.  Entitlement to Service Connection for a Back Disorder

The claim for entitlement to service connection for a back disorder has been reopened.  Given the favorable decision below, there no prejudice in the Board considering this claim on the merits.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Facts

The Veteran seeks entitlement to service connection for a back disorder.  He asserts he has suffered from back symptoms since an in-service injury.  At the Veteran's Board hearing in June 1996, he testified that he injured his back while unloading an airplane at Keesler Air Force Base.  He asserted he was given heat treatments, and that he first sought treatment after service in February 1953, at which time he was also treated with a heat lamp.

The Board notes that the Veteran filed his original claim for a back injury approximately two years after discharge from the Reserves, in 1961, asserting that he injured his back during service in 1949.  See February 1961 VA Form 21-526.

The Veteran's service records were reviewed.  The Veteran entered into service without any abnormalities.  See June 1949 enlistment examination.  The record contains two military sick reports that show the Veteran was seen for unspecified medical problems twice in November 1949 and was returned to duty.  The Veteran's undated discharge examination was negative for any spine abnormalities. 

Post-service records were reviewed.  Received in conjunction with the Veteran's original claim for service connection was a February 1961 statement from a private physician indicating that for several years the Veteran had been complaining of recurrent back trouble that dated back to his time in service.  See February 1961 statement from Dr. P.

Statements from the Veteran's wife was also received 1961, indicating that the Veteran injured his back in service and began complaining of a back ailment shortly after discharge.

Private medical records reflect that in 1982 the Veteran reported having low backaches.  After examination of the musculoskeletal system, the diagnosis was osteoarthritis.

Employment medical records contain more than 75 entries dated from December 1952 to December 1957.  The Veteran was noted to have possible back strain in November 1955.  The Veteran again sought treatment for his back in December 1956.  Possible back strain was noted and he was treated with diathermy for approximately a month.  

In a statement dated May 1991, the former nurse of a now deceased doctor reported that in 1958, the Veteran came to the office several times for treatment of back pain.  

In August 1991, the Veteran received VA treatment and evaluation for constant aches in the neck and spinal regions.  The Veteran reported that the pain was from his neck down to his lower back.  The VA physician's diagnosis was osteoarthritis of multiple joints.

In a June 1992 statement, the Veteran's wife reported that she had known him since 1952, that he had injured his back in service, and that his subsequent work stoking furnaces had aggravated his back problem.

The Veteran was granted Social Security Disability benefits in March 1994.  A detailed Social Security Administrative Law Judge's opinion describes the evidence considered, including an examination from July 1992, at which time the Veteran complained of pain in all of his joints, including the entire spinal column.  The physician diagnosed diffuse, moderately severe osteoarthritis involving the spinal column and multiple joints.  

At a March 2000 Board hearing, the Veteran's wife testified that she met the Veteran immediately after his separation from service, and at the time, he complained of chronic back pain.  She asserted that he did not report his back problems to his employer because of his need for a job.  She stated that because of their continued need for money, the Veteran neither complained of the problem nor sought medical attention.

A private medical opinion was received in March 2003.  See March 2003 statement from Dr. B.  The physician stated the Veteran's service treatment records, post-service treatment records, rating decisions, statement of the case, x-ray reports, and computed tomography (CT) scans of the lumbar spine and medical literature had been reviewed.  The physician opined that the Veteran's claimed in-service injury caused him to develop his current lumbar degenerative disc/facet disease and associated neurological problems.  The physician explained that the Veteran's CT scan demonstrated severe degenerative lumbar spine disease that was out of proportion for a patient of his age without a preexisting injury.  Continuing, the physician stated it is well known that injuries to the spine early in life often lead to advance degenerative changes later in life due to the resultant chronic ligament laxity and spine instability.

The Board received an undated letter in April 2003 from the Veteran's sister, stating she was a registered nurse.  The Veteran's sister indicated that prior to the Veteran's enlistment in 1949, she did not note or hear him complain of any back problems; however, after he returned from service, he complained of back pain.  

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of lumbar degenerative disc/facet disease.  See March 2003 statement from Dr. B.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

Unfortunately, service records do not specifically document the Veteran's in-service injury.  However, as noted, the Veteran testified that he injured his back while unloading an airplane at Keesler Air Force Base in 1949, and that he had two days on sick call as a result.  Importantly, the record contains two military sick reports that show the Veteran was seen for unspecified medical problems twice in November 1949 and was returned to duty.  The Board finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported.  A lay witness may be competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  Here, the Board finds that the Veteran is competent to state that he suffered from a back injury during service.  As such, resolving all doubt in his favor, Shedden element (2) has been satisfied.  See Shedden, supra.

Finally, the Board notes the February 1961 statement from the private physician indicating that for several years the Veteran had been complaining of recurrent back trouble that dated back to his time in service, as well as the March 2003 private medical opinion relating the Veteran's current back disorder to his asserted in-service back injury.  See February 1961 statement from Dr. P. and March 2003 medical opinion from Dr. B.  In particular, the Board finds the March 2003 physician's opinion persuasive as it was based on a review of the Veteran's service treatment records, post-service treatment records, rating decisions, statement of the case, x-ray reports, CT scans of the lumbar spine, and medical literature.  There are no medical opinions to the contrary, of record.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder; to this extent, the appeal is granted.

Entitlement to service connection for a back disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for ischemic heart disease and for an acquired psychiatric disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

All Claims

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

The Board notes that the Veteran is in receipt of Social Security disability.  See March 1994 Social Security Administrative Law Judges opinion.  Of importance, the Social Security determination indicates that the Veteran had unstable angina, anxiety and depression, and other health issues.  It was noted in the November 1996 Board decision that the actual record on which the Social Security decision was based had not been obtained.  These records are important, as they could contain information pertaining to the Veteran's heart and psychiatric disorder claims.  On remand, all available Social Security disability records should be obtained.  

Acquired Psychiatric Disorder 

The Veteran was granted entitlement to service connection for depression and anxiety in a June 2003 Board decision.
The Veteran now asserts he suffers from "mental anguish" as a result of his back disability.  As a result of this Board decision, the Veteran has been granted entitlement to service connection for his back disability.  However, the Veteran has not been afforded a VA psychiatric examination since August 2003, at which time he was diagnosed with depression, as due to his back and hearing loss problems.  On remand, the Veteran should be afforded a VA examination to determine whether he suffers from any additional psychiatric disorders that are secondary to his now service-connected back disability, other than depression and anxiety. 

Ischemic Heart Disease 

Regarding the Veteran's heart claim, evidence indicates he has a current diagnosis of coronary artery disease.  See VA Active Problem List, August 2014.  He has asserted that stress from his back disability has aggravated his heart problems.  See April 2013 statement.  To date, the Veteran has not yet been afforded a VA examination and a medical opinion has not been obtained regarding the nature and etiology of his claimed ischemic heart disease.  

On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain all medical records used in adjudicating the Veteran's claim for disability benefits. 

Once obtained, all documents must be permanently associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for a psychiatric disorder, other than depression and anxiety.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All current psychiatric disorders should be diagnosed.  For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), or less likely as not (i.e. less than 50 percent):

a) that the Veteran's psychiatric disorder had its onset during service, or is causally or etiologically due to service;

b) that the Veteran's psychiatric disorder is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his back disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for his claimed heart disorder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All current heart disorders should be diagnosed.  For each diagnosed heart disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), or less likely as not (i.e. less than 50 percent):

a) that the Veteran's heart disorder had its onset during service, or is causally or etiologically due to service;

b) that the Veteran's heart disorder is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his psychiatric disability and/or back disability.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims. 

6.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 
 
7.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


